Citation Nr: 0016982	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97- 34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1966.  

This matter was originally before the Board of Veterans' 
Appeals (Board) in July 1999 on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), Cleveland, Ohio, which denied reopening 
of the claim for service connection for bilateral defective 
hearing.  

In July 1999, the Board remanded the veteran's case to the RO 
to afford the veteran the travel board hearing he had 
requested.  The requested hearing was initially scheduled for 
October 1999, but the veteran requested that it be postponed.  
He was again scheduled for a travel board hearing in May 
2000, which he canceled by a written statement.  The request 
for the hearing is accepted as withdrawn and the case may 
proceed to decision.  38 C.F.R. § 20.704(d) (1999).  


FINDINGS OF FACT

1.  In September 1995, the RO denied service connection for 
bilateral hearing loss, and the veteran did not appeal that 
determination.  

2.  The September 1995 decision by the RO became final in the 
absence of a timely appeal.  

3.  Evidence received since the September 1995 decision by 
the RO, when considered alone or in conjunction with all of 
the evidence of record, is not new and probative of the issue 
at hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the September 1995 final RO decision 
denying service connection for bilateral hearing loss is not 
new and material; the veteran's claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's enlistment medical examination in 
January 1963 reflects that his hearing to whispered voice was 
15/15.  The service medical records reflect that the veteran 
complained of an earache in July 1965.  Treatment consisted 
of irrigation of the ears.  On the separation medical 
examination in December 1965, audiometric testing revealed 
that the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 500, 1,000, 2,000, 
and 4,000 cycles per second (Hertz) were 5, 0, -5, 35 in the 
right ear, and 10, 10, 5, 30, in the left ear, respectively.  

In the Report of Medical History section of the separation 
examination, the veteran answered in the negative the 
question of whether he had had ear trouble then, or in the 
past.  

Clinical records, dated in February 1995, were received by 
the RO from Southeastern Ohio Otolaryngology, Inc., 
reflecting a mild to severe sensorineural hearing loss at 
1500 to 8000 Hertz, bilaterally.  It was noted that upon 
medical clearance the veteran might benefit from high 
frequency hearing aid amplification of at least the left ear 
on a trial basis.  In a statement, dated the same day, John 
W. Ray, M.D., agreed with the recommendations regarding a 
trial and, if suitable, purchase of a hearing aid for the 
veteran.  

By rating action in September 1995, the RO considered the 
service medical records and the private clinical data and 
denied service connection for bilateral hearing loss on the 
bases that the first evidence of bilateral sensorineural 
hearing loss was some 29 years after the veteran's service 
discharge; that there was no evidence of sensorineural 
hearing loss within one year of service discharge; and the 
separation audiometric examination was normal for VA 
purposes.  The veteran was notified of the decision and of 
his appellate rights in October 1995.  He did not respond.  

In April 1997, the veteran reported that he had received a 
copy of his service medical records and wished to resubmit 
his claim for hearing loss.  The RO received copies of the 
veteran's service medical records and duplicates of the 
private treatment records from the otolaryngologist in 
February 1995, as reported above.  

When the veteran was examined by VA in January 1998, he 
reported that he had developed a hearing loss due to tank 
noise in the service and artillery exposure between 1963 and 
1966.  Reportedly, he was also exposed to firing range noise.  
He described the hearing loss as becoming progressively 
worse.  He reported that he had had no vocational noise 
exposure, inasmuch as he had worked as a painter since 
service discharge.  The veteran also reported that tinnitus 
began about 25 years earlier and he was not sure what caused 
it.  Audiometric testing revealed that the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000, and 4,000 cycles 
per second (Hertz) were: 5, 10, 65, 75, 75 in the right ear, 
and 5, 15, 70, 65, 65, in the left ear, respectively.  

The Maryland CNC Word List recognition score was 88% for the 
right ear and 96% for the left ear.  The diagnosis on the VA 
examination was bilateral high-frequency sensorineural 
hearing loss, and constant bilateral chirping and cricket 
sounding tinnitus.  

In September 1998, the veteran testified that he was a truck 
driver delivering supplies to front line troops in Korea 
where he encountered tank fire.  He testified that he did not 
have any hearing protection, and that he made these runs a 
couple of times.  He further testified that he did not report 
hearing loss difficulty on his separation examination because 
he just wanted to get out.  He testified that he did not seek 
treatment after service until 1995 because he could not 
afford treatment.  


Analysis

Service connection may be established for hearing loss 
incurred in or aggravated by service, or for sensorineural 
hearing loss compensably manifested within a year of the 
veteran's service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

The issue here is whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss since the RO denied the 
benefits in September 1995.  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. §§ 
20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In evaluating applications to reopen previously denied 
claims, a three step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  According to the relevant VA 
regulations, "[n]ew and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether based on the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both old and new, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that to reopen a previously and finally 
"disallowed" claim, there must be new and material evidence 
presented or secured since the time the claim was finally 
disallowed on any basis, not only since the claim was 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  

The RO denied service connection for a bilateral hearing loss 
in September 1995, on the basis that no hearing loss was 
shown in service, or recorded in the separation examination, 
and sensorineural hearing loss was not manifested compensably 
within a year of the veteran's service discharge.  Evidence 
of record at the time of the September 1995 RO decision 
consisted of the service medical records, including the 
report of the separation examination, and private clinical 
records dated in February 1995, as reported above.  The 
veteran was informed of the decision in October 1995 but did 
not timely respond.  

The September 1995 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  As such, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the September 1995 rating 
decision.  

In this case, the only new medical evidence submitted is the 
report of the January 1998 examination by VA which confirms 
that the veteran has bilateral sensorineural hearing loss 
disability as diagnosed initially in 1995.  The other 
evidence submitted since the decision in September 1995 is 
duplicative of that previously considered in the rating 
decision of September 1995, the service medical records and 
the February 1995 private clinical evidence.  There is no 
clinical opinion that has a bearing on whether the current 
disability is secondary to noise exposure during service, 
which is the veteran's primary contention.  The Board finds 
that the new evidence submitted does not bear directly and 
substantially on the question of whether the veteran incurred 
a bilateral hearing loss as a result of service.  
Accordingly, the veteran's claim for service connection for 
bilateral hearing loss is not reopened.  

Consequently, the next steps in the three step test are not 
for consideration.  

It is apparent that the appellant firmly believes that 
bilateral hearing loss for which service connection is 
claimed is due to service.  Notably, however, while the 
statements since September 1995 and hearing testimony in 
September 1998 from the veteran are new, they are not 
material because they do not constitute competent evidence 
upon which to suggest that the appellant's military service 
caused or aggravated his claimed disorder.  The reason for 
this is that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, a lay witness 
cannot provide the required medical nexus between any claimed 
disorder and service.  Hence, a lay opinion is insufficient 
to reopen this claim.  Grottveit  v. Brown, 5 Vet.App. 91 
(1993).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.  

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

